Title: To James Madison from Walter Jones, 27 July 1799
From: Jones, Walter
To: Madison, James


Dear Sir.
July 27th. 1799
Mr. Ogilvie, intending Soon to pass thro yr Part of the Country, is desirous of the acquaintance of a Person, whose Character he respects as much as yours—it is with pleasure I facilitate his wishes by this Introduction—he is a most ardent Lover of Science and republicanism, and is most assiduously employed in imparting the Principles of both to a respectable & increasing School of promising Youths. Yours dear Sir with great regard
Walt: Jones
